internal_revenue_service department of the treasury washington dc number release date index number telephone number refer reply to cc psi 1-plr-114142-00 date dec person to contact legend trust serie sec_1 serie sec_2 fund a fund b feeder fund feeder fund feeder fund feeder fund feeder fund state a state b state c plr-114142-00 d1 d2 d3 d4 this responds to the letter dated date and subsequent correspondence submitted by your representative on behalf of feeder fund requesting various rulings with respect to the formation of a master-feeder structure facts each of feeder fund and feeder fund is a separate series of fund a fund a was formed as a business_trust under the laws of state a on d1 each of feeder fund and feeder fund is treated as a separate corporation for federal_income_tax purposes pursuant to sec_851 each of feeder fund and feeder fund has elected to be and is qualified as a regulated_investment_company ric under sec_851 through and intends to continue to so qualify each of feeder fund and feeder fund is a separate series of fund b fund b was formed as a corporation under the laws of state b on d2 each of feeder fund and feeder fund is treated as a separate corporation for federal_income_tax purposes pursuant to sec_851 each of feeder fund and feeder fund will elect to be and intends to qualify as a ric under sec_851 through and intends to continue to so qualify feeder fund is a corporation organized under the laws of state c on d3 trust is a business_trust organized under the laws of state c on d4 by filing a certificate of trust a declaration of trust sets forth the terms of trust declaration trust will be registered as an open-end management company under the investment_company act of the act trust currently has two series consisting of serie sec_1 and serie sec_2 the taxpayers intend to create what is commonly referred to as a master feeder structure in creating this structure feeder fund feeder fund and feeder fund will contribute assets to serie sec_1 of trust and feeder fund feeder fund and feeder fund will contribute assets to serie sec_2 of trust feeder fund will contribute all of its assets consisting of a diversified portfolio of securities and cash to serie sec_1 in exchange for a beneficial_interest in serie sec_1 approximately equal in value to the fair_market_value of assets transferred each of feeder fund and feeder fund will contribute cash or securities to serie sec_1 in exchange for a beneficial_interest in serie sec_1 approximately equal plr-114142-00 in value to the fair_market_value of assets transferred feeder fund will contribute all of its assets consisting of a diversified portfolio of securities and cash to serie sec_2 in exchange for a beneficial_interest in serie sec_2 approximately equal in value to the fair_market_value of assets transferred feeder fund and feeder fund will contribute cash or securities to serie sec_2 in exchange for a beneficial_interest in serie sec_2 approximately equal in value to the fair_market_value of assets transferred each feeder fund represents that it will contribute only cash and or a portfolio of diversified stocks and securities which satisfies the and 50-percent tests of sec_368 applying the relevant provisions of sec_368 for purposes of this test government securities are not included within the meaning of securities under sec_368 but are included within the meaning of total assets in sec_368 each feeder fund further represents that the adjusted_basis and fair_market_value of the assets to be exchanged for interests in trust will in each instance equal or exceed the sum of the liabilities to be assumed by trust plus any liabilities to which the transferred assets are subject cash contributed by feeder funds has been and will be used only to carry on the normal operating and investment activities of each respective series normal operating activities would include payment of partnership level expenses and periodic withdrawals of partnership capital normal investment activities for serie sec_1 would consist only of holding itself out as a type of investment with an investment objective of maximizing long- term total returns and which invests in bonds of varying maturities with a portfolio duration of two to eight years normal investment activities for serie sec_2 would consist only of holding itself out as a type of investment with an investment objective of maximizing total returns consistent with preservation of capital and which invests in bonds of varying maturities with a portfolio duration of one to three years taxpayers represent that any new feeder fund will meet the diversification requirements of sec_368 and sec_1_351-1 for purposes of this test government securities are not included within the meaning of securities under sec_368 but are included within the meaning of total assets in sec_368 the adjusted_basis and fair_market_value of the assets which any new feeder fund might exchange for an interest in trust will equal or exceed the sum of the liabilities to be assumed by trust plus any liabilities to which the transferred assets are subject each series will be treated as a partnership for federal tax purposes the feeder funds are partners of each of the partnerships in which they invest each feeder fund is treated as a corporation for federal_income_tax purposes and will elect to be treated as a ric under subtitle a chapter subchapter_m of the code thereafter each feeder fund intends to operate in a manner that continues to qualify it as a ric beneficial interests in each series will be issued solely in private_placement plr-114142-00 transactions that do not involve any public offering within the meaning of sec_4 of the securities act of as amended the act neither series will register its shares under the act because shares in each series may be issued solely in private_placement transactions that do not involve any public offering within the meaning of sec_4 of the act investments in each series may only be made by entities registered under the act which would be considered a publicly_offered_regulated_investment_company as defined in sec_67 and sec_1_67-2t the interest of each partner in each series is limited to the net assets of that series and does not extend to the assets of the other series or of any other investment vehicles of trust neither series has invested in any of trust’s other investment vehicles except as required by sec_704 and sec_1_704-1 each partner will be allocated a pro_rata share of partnership income gain loss deduction and credit in accordance with the regulations under sec_704 each partner’s initial capital_account balance will be the amount of money and the fair_market_value of the property contributed to its series by the partner under sec_1_704-1 each series will revalue its investment portfolios to fair_market_value as of the close of each day each series will adjust its partners’ individual capital accounts to reflect the partner’s share of the net change in the value of its portfolio of assets from the close of the prior day to the close of the current day each series represents that it qualifies as a securities_partnership under sec_1_704-3 and that substantially_all of its property will consist of readily tradeable securities the burden to each series of making sec_704 allocations separate from reverse sec_704 allocations is represented to be substantial each series represents that none of its contributions revaluations and corresponding allocations of tax items was or will be made with a view to shifting the tax consequences of built-in_gain or loss among its partners in a manner that substantially reduces the present_value of the partners’ aggregate tax_liability law analysis conclusions ruling each series has requested a ruling that it will be treated as a separate partnership for federal_income_tax purposes taxpayer has represented the following pursuant to the law of state c in which trust was formed and under trust’s declaration separate series can be established under trust under state c law and declaration each series should be treated as a separate and distinct entity with its own assets income and proceeds as well as liabilities costs expenses and losses sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with at least two members can elect to be classified as an association or a partnership plr-114142-00 sec_301_7701-3 provides that a domestic eligible_entity with two or more members will be classified as a partnership unless it elects otherwise provided that each series does not elect to be treated as an association_taxable_as_a_corporation that series will be treated as a separate partnership for federal_income_tax purposes ruling each feeder fund has requested a ruling that it will be deemed to own a proportionate share of each of the assets of the series in which it holds an interest and will be deemed to be entitled to the income of such series attributable to such feeder fund’s proportionate share for purposes of determining whether the feeder fund satisfies the requirements of sec_851 sec_851 sec_852 sec_853 and sec_854 sec_851 provides that certain requirements must be satisfied in order for a domestic_corporation to be taxed as a ric and thereby to be exempt from the corporate level tax on most income sec_851 provides that to qualify as a ric at least percent of a corporation's gross_income must be derived from dividends interest payments_with_respect_to_securities_loans as defined in sec_512 gains from the sale_or_other_disposition of stocks securities foreign_currencies or other income derived with respect to the business of investing in such stocks securities or currencies sec_851 requires that in order to qualify as a ric at the close of each quarter of the taxable_year at least percent of the value of a corporation's total assets must be represented by cash and cash items including receivables government securities securities of other rics and other_securities generally limited in respect of any one issuer to an amount not greater in value than percent of the value of the total assets of the corporation and to not more than percent of the outstanding_voting_securities_of_such_issuer sec_851 provides that in order to qualify as a ric not more than percent of the corporation's total assets may be invested in the securities other than government securities and the securities of other rics of any one issuer or of two or more issuers that the corporation controls and which are determined under regulations to be engaged in the same or similar trades_or_businesses or related trades_or_businesses sec_852 provides that a ric at least of the value as defined in sec_851 of whose total assets at the close of each calendar_quarter consists of obligations described in sec_103 is eligible to pay exempt-interest dividends which are treated by the ric’s shareholders as interest excludable from gross_income pursuant to sec_103 plr-114142-00 sec_853 provides that a ric more than percent of the value as defined in sec_851 of whose total assets at the close of the taxable_year consists of stock_or_securities in foreign_corporations and which meets the requirements of sec_852 for the taxable_year may elect to treat its shareholders as if they had paid certain foreign taxes incurred by the ric for purposes of determining a shareholder’s foreign_tax_credit under sec_901 sec_854 provides that a dividend other than a capital_gain dividend received from a ric qualifies for the dividends received deduction under sec_243 to the extent so designated by the ric provided that the ric meets the requirements of sec_852 for the taxable_year during which it paid the dividend sec_854 provides that the aggregate amount that may be designated as dividends under sec_854 shall not exceed the aggregate_dividends_received by the ric for the taxable_year sec_854 provides that the term aggregate_dividends_received includes only dividends received from domestic corporations sec_854 provides in part that for purposes of determining an amount to be treated as a dividend eligible for the dividends received deduction under sec_243 a payment to a ric shall not be treated as a dividend unless had it not been a ric it would have been allowed a dividends received deduction under sec_243 with respect to the payment sec_702 provides that the character of items stated in sec_702 that are included in a partner's_distributive_share shall be determined as if such items were realized directly from the source from which they were realized by the partnership or incurred in the same manner as incurred by the partnership sec_702 provides that where it is necessary to determine the amount or character of the gross_income of a partner such amount shall include that partner's_distributive_share of the gross_income of the partnership section n of the technical_and_miscellaneous_revenue_act_of_1988 added a sentence to the flush language of sec_851 that states that income derived from a partnership or trust shall be treated as satisfying the percent test of sec_851 only to the extent that such income is attributable to items of income of the partnership or trust that would be described in sec_851 if earned directly by the ric the legislative_history of that sentence indicates that it was intended to clarify the general_rule used to characterize items of income gain loss deduction or credit includable in a partner's_distributive_share as applied to rics that are partners it therefore explains the relationship of sec_702 to the percent test under sec_851 see s rep no 100th cong 2d sess plr-114142-00 under subchapter_k a partnership is considered to be either an aggregate of its members or a separate_entity under the aggregate approach each partner is treated as an owner of an undivided_interest in partnership assets and operations under the entity approach the partnership is treated as a separate_entity in which partners have no direct interest in partnership assets and operations see s rep no 83d cong 2d sess h_r rep no 83d cong 2d sess in order for a holder to qualify as a ric under the diversification tests of sec_851 the aggregate approach will have to be applied to each holder’s partnership_interest in a series as an aggregate each holder will be entitled to take into account its share of the individual items of income and assets of the series revrul_75_62 1975_1_cb_188 concerns a life_insurance_company that contributed cash to a partnership in exchange for a percent interest in the partnership the partnership held real_estate as its principal asset for the taxable_year in question sec_805 required life_insurance_companies to value their assets each taxable_year for this purpose sec_805 required that shares of stock and real_estate be valued at their fair market values and that other assets be valued at their adjusted bases the issue presented in the ruling is whether for purposes of sec_805 the life_insurance company’s interest in the partnership is considered to be an investment in the real_estate held by the partnership an aggregate approach or an investment in other_property an entity approach revrul_75_62 holds that the partnership_interest held by the life_insurance_company must be accounted for as other_property for purposes of sec_805 of the code the ruling cites sec_705 and sec_741 both of which generally treat an interest in a partnership as an interest in an entity as evidence of an intent in subchapter_k to take the entity approach in questions concerning the nature of an interest in a partnership the ruling states that the legislative_history of sec_805 does not indicate that application of the entity approach to the facts of the ruling is inappropriate and that there is no compelling reason to take the aggregate approach the flush language of sec_851 and its legislative_history indicate that here unlike the situation described in revrul_75_62 congress intended that an aggregate approach be taken in determining the nature of the partnership interests held by the feeder funds the flush language of sec_851 mandates an aggregate approach in applying the percent gross_income_test of sec_851 to rics that hold partnership interests it would be anomalous to suggest that congress intended that a ric’s interest in a partnership be viewed as a direct investment in the partnership’s assets for purposes of the sec_851 test but not be viewed as a direct investment in those assets for purposes of the test set out in sec_851 the tax treatment accorded real_estate_investment_trusts reits lends further support to applying the aggregate approach to the present case reits were created to plr-114142-00 provide an investment vehicle similar to the ric for small investors to invest in real_estate and real_estate mortgages see h_r rep no 86th cong 2d sess like rics reits are subject_to restrictions on the type of assets they can hold if they want to retain the benefits accorded them under subchapter_m and are subject_to certain gross_income source tests reits and rics also have similar distribution and holding_period requirements sec_1_856-3 of the regulations provides that in the case of a real_estate_investment_trust which is a partner in a partnership as defined in sec_7701 and the regulations thereunder the trust will be deemed to own its proportionate share of each of the assets of the partnership and will be deemed to be entitled to the income of the partnership attributable to such share for purposes of sec_856 the interest of a partner in the partnership’s assets shall be determined in accordance with his capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership shall retain the same character in the hands of the partners for all purposes of sec_856 thus for example if the trust owns a percent capital interest in a partnership which owns a piece of rental property the trust will be treated as owning percent of such property and as being entitled to percent of the rent derived from the property by the partnership similarly if the partnership holds any property primarily_for_sale_to_customers in the ordinary course of its trade_or_business the trust will be treated as holding its proportionate share of such property primarily for such purpose also for example where a partnership sells real_property or a_trust sells its interest in a partnership which owns real_property any gross_income realized from such sale to the extent that it is attributable to the real_property shall be deemed gross_income from the sale or disposition of real_property held for either the period that the partnership has held the real_property or the period that the trust was a member of the partnership whichever is the shorter thus the regulation adopts the aggregate look-through approach in determining how a reit should account for its partnership interests for purposes of all of the income and asset qualification tests under sec_856 the legislative purpose underlying the creation of both rics and reits was to provide small investors a means of pooling their resources to invest in a particular type of assets without the imposition of corporate_income_tax the qualification tests are similar for each therefore although the ric regulations do not specifically address the issue herein it is appropriate to adopt an approach for rics that parallels that set forth for reits plr-114142-00 based on the information and representations submitted we rule that each feeder fund that qualifies as a ric and is a partner in a series of trust will be deemed to own a proportionate share of the assets of the series in which it is a holder and will be deemed to be entitled to the income of such series attributable to that feeder fund’s proportionate share for purposes of determining whether the feeder fund satisfies the requirements of sec_851 sec_851 sec_852 sec_853 and sec_854 of the code for purposes of these sections the interests of each feeder fund in the series shall be determined in accordance with the feeder fund's capital interest in the series this opinion is limited to feeder fund feeder fund feeder fund feeder fund and trust no opinion is expressed with respect to the federal_income_tax consequences of this transaction other than as concluded above specifically no opinion is expressed as to whether feeder fund feeder fund feeder fund or feeder fund qualifies as a ric that is taxable under subchapter_m part i of the code ruling the taxpayer has also requested a ruling that none of serie sec_1 serie sec_2 or trust will be treated as a publicly_traded_partnership under sec_7704 sec_7704 provides that a publicly_traded_partnership is treated as a corporation sec_7704 and sec_1_7704-1 provide that under sec_7704 the term publicly_traded_partnership means any partnership if interests in the partnership are i traded on an established_securities_market or ii readily_tradable on a secondary market or the substantial equivalent thereof sec_1_7704-1 provides that interests in a partnership are readily_tradable on a secondary market or the substantial equivalent thereof if taking into account all of the facts and circumstances the partners are readily able to buy sell or exchange their partnership interests in a manner that is comparable economically to trading on an established_securities_market sec_1_7704-1 provides that interests in a partnership are not treated as readily_tradable on a secondary market or the substantial equivalent thereof within the meaning of sec_7704 if i all interests in the partnership were issued in a transaction or transactions that was not registered under the act and ii the partnership does not have more than partners at any time during the taxable_year sec_1_7704-1 provides that for sec_1_7704-1 a person who owns an interest in a partnership grantor_trust or s_corporation flow-through entities that owns directly or through other flow-through entities an interest in the partnership is treated as a partner in the partnership only if i substantially_all of the value of the beneficial owner’s interest in the flow-through_entity is attributable to the flow-through entity’s interest direct or indirect in the partnership and ii a principal purpose of the use of the tiered arrangement is to permit the partnership to satisfy the 100-partner limitation of section plr-114142-00 h ii each of serie sec_1 serie sec_2 and trust represents that the number of its interest holders will be limited to fewer than and that no partnership grantor_trust or s_corporation described in sec_1_7704-1 of the regulations will become an interest holder in trust each further represents that no interests in trust will be traded on an established_securities_market or issued in a transaction under the act because the interests in the trust will not be required to be registered under the act private_placement exception based on the information provided and the representations made we conclude that none of serie sec_1 serie sec_2 or trust will be treated as a publicly_traded_partnership for purposes of sec_7704 ruling taxpayers also have requested rulings that no gain_or_loss will be recognized by trust serie sec_1 serie sec_2 or any feeder fund upon a contribution of property to trust by a feeder fund solely in exchange for shares of beneficial_interest in trust and trust’s assumption of the feeder funds’ liabilities if any sec_721 provides that no gain_or_loss is recognized to a partnership or any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_721 provides however that sec_721 does not apply to gain realized on a transfer of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated sec_351 states that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_351 does not apply to a transfer of property to an investment_company sec_351 sec_1_351-1 of the income_tax regulations states that a transfer to an investment_company will occur when i the transfer results directly or indirectly in diversification of the transferors' interests and ii the transferee is a ric a reit or a corporation more than 80percent of the value of whose assets excluding cash and non-convertible debt obligations from consideration are held for investment and are readily marketable stocks or securities or interests in rics or reits sec_1002 of the taxpayer_relief_act_of_1997 pub_l_no 111_stat_788 the 1997_act amends sec_351 for transfers after date in taxable years ending after such date subject_to certain transitional relief provisions plr-114142-00 sec_1002 of the 1997_act is intended to expand the types of assets considered in determining whether a transfer is to a transferee described in sec_1_351-1 to include certain assets in addition to readily marketable stocks or securities and interests in rics and reits however the 1997_act is not intended to alter the requirement of sec_1_351-1 that a transfer of property will be considered to be a transfer to an investment_company under sec_351 only if the transfer results directly or indirectly in diversification of the transferors’ interests see s rep 105th cong 1st sess h_r rep 105th cong 1st sess h_r rep 105th cong 1st sess sec_1_351-1 provides that a transfer ordinarily results in diversification of the transferors’ interests if two or more persons transfer nonidentical assets to a corporation in the exchange it further provides that if a transfer is part of a plan to achieve diversification without recognition of gain such as a plan which contemplates a subsequent transfer however delayed of the corporate assets or of the stock_or_securities received in the earlier exchange to an investment_company in a transaction purporting to qualify for nonrecognition treatment the original transfer will be treated as resulting in diversification sec_1_351-1 provides that i a transfer of stocks and securities will not be treated as resulting in a diversification of the transferors’ interests if each transferor transfers a diversified portfolio of stocks and securities and ii a portfolio of stocks and securities is considered to be diversified if it satisfies the and percent tests of sec_368 applying the relevant provisions of sec_368 except that government securities are included in total assets for purposes of the denominator of the and percent tests unless acquired to meet the and percent tests but are not treated as securities of an issuer for purposes of the numerator of the and percent tests a corporation is diversified within the meaning of sec_368 if not more than percent of the value of its total assets is invested in the stock and securities of any one issuer and not more than percent of the value of its total assets is invested in the stock and securities of or fewer issuers provided that serie sec_1 and serie sec_2 are each treated as a partnership for purposes of sec_721 we hold as follows the transfers by feeder fund feeder fund and feeder fund to serie sec_1 are not transfers of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if serie sec_1 were incorporated provided that these are the only transfers to serie sec_1 except for transfers solely of cash and or a diversified portfolio of stocks and securities within the meaning of sec_1_351-1 and the transfers by feeder fund feeder fund and feeder fund to serie sec_2 are not transfers of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if serie sec_2 were incorporated provided that these are the only plr-114142-00 transfers to serie sec_2 except for transfers solely of cash and or a diversified portfolio of stocks and securities within the meaning of sec_1_351-1 contributions solely of cash and or a diversified portfolio of stocks and securities within the meaning of sec_1_351-1 to serie sec_1 or serie sec_2 by new feeder funds will not cause any of the transfers described above to be treated as a transfer of property to a partnership ie serie sec_1 or serie sec_2 that would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated we express no opinion as to whether the transaction described above is part of a plan to achieve diversification without recognition of gain under sec_1_351-1 furthermore we express no opinion as to the consequences of other transfers to serie sec_1 or serie sec_2 either as to whether such other transfers would be transfers to an investment_company or whether such other transfers would when taken together with the transfers described above and any transfers of cash or assets to either series by new feeder funds cause those transfers to be considered transfers to an investment_company except for transfers solely of cash and or a diversified portfolio of stocks and securities ruling each feeder fund has requested a ruling that its total basis in the beneficial_interest received in trust will equal the total basis of assets transferred to trust in exchange decreased by any net liabilities assumed by trust or increased by any net liabilities assumed by the feeder fund sec_722 provides that the basis of an interest in a partnership acquired by a contribution of property including money to the partnership shall be the amount of the money and the adjusted_basis of the property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner at such time sec_752 provides that any increase in a partner’s share of the liabilities of a partnership or any increase in a partner’s individual liabilities by reason of the assumption by such partner of partnership liabilities shall be considered as a contribution of money by such partner to the partnership sec_752 provides that any decrease in a partner’s share of the liabilities of a partnership or any decrease in a partner’s individual liabilities by reason of the assumption by the partnership of such individual liabilities shall be considered as a distribution of money to the partner by the partnership sec_752 provides that for purposes of sec_752 a liability to which a property is subject shall to the extent of the fair_market_value of such property be considered as a liability of the owner of the property plr-114142-00 sec_1_752-1 provides that if as a result of a single transaction a partner incurs both an increase in the partner’s share of the partnership liabilities or the partner’s individual liabilities and a decrease in the partner’s share of the partnership liabilities or the partner’s individual liabilities only the net decrease is treated as a distribution from the partnership and only the net increase is treated as a contribution of money to the partnership generally the contribution to or distribution from a partnership of property subject_to a liability or the termination of the partnership under sec_708 will require that increases and decreases in liabilities associated with the transaction be netted to determine if a partner will be deemed to have made a contribution or received a distribution as a result of the transaction taxpayers have represented that the adjusted_basis and fair_market_value of the assets of each feeder fund will equal or exceed the sum of liabilities to be assumed by trust based on this representation along with the taxpayers’ other representations we conclude that each feeder fund’s total basis in the beneficial_interest received in trust will equal the total basis of assets transferred to trust in exchange decreased by any net liabilities assumed by trust or increased by any net liabilities assumed by the feeder fund ruling each feeder fund also requests a ruling that its holding_period in its interest in trust will include the period during which the property exchanged was held by the feeder fund provided that such property constitutes a capital_asset as defined in sec_1221 or property described in sec_1231 on the date of the exchange sec_1223 provides that where property received in an exchange acquires the same basis in whole or in part as the property surrendered in the exchange the holding_period of the property received includes the holding_period of the property surrendered to the extent such surrendered property was a capital_asset as defined in sec_1221 or property described in sec_1231 thus we conclude that each feeder fund’s holding_period in its interest in trust will include the period during which the property exchanged was held by the feeder fund provided that such property constitutes a capital_asset as defined in sec_1221 or property described in sec_1231 on the date of the exchange ruling each of serie sec_1 and serie sec_2 requests a ruling that its basis in the assets received from a feeder fund will equal the basis of such property in the hands of such feeder fund immediately prior to the exchange sec_723 provides that the basis_of_property contributed to a partnership by a partner shall be the adjusted_basis of such property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner at plr-114142-00 such time thus we conclude that the basis of assets contributed to serie sec_1 or serie sec_2 by any feeder fund will equal the basis of such assets in the hands of such feeder fund immediately prior to the exchange ruling each of serie sec_1 and serie sec_2 also requests a ruling that its holding_period in the assets received from a feeder fund will include the period during which that feeder fund held those assets sec_1_723-1 of the income_tax regulations provides that because property contributed to a partnership has the same basis in the hands of the partnership as it had in the hands of the contributing_partner the holding_period of such property for the partnership includes the period during which it was held by the partner thus we conclude that the holding_period in assets received from a feeder fund by either serie sec_1 or serie sec_2 will include the period during which that feeder fund held those assets ruling serie sec_1 serie sec_2 and each feeder fund have requested a ruling that the method employed by serie sec_1 and serie sec_2 of aggregating gains and losses from qualified_financial_assets for the purpose of making reverse sec_704 allocations is reasonable within the meaning of sec_1_704-3 sec_704 provides that income gain loss and deduction with respect to property contributed to the partnership by a partner is shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution sec_1_704-3 states that the purpose of sec_704 is to prevent the shifting of tax consequences among partners with respect to precontribution gain_or_loss under sec_704 a partnership must allocate income gain loss and deductions with respect to property contributed by a partner to the partnership so as to take into account any variation between the adjusted tax basis of the property and its fair_market_value at the time of the contribution this allocation must be made using a reasonable method that is consistent with the purpose of sec_704 sec_1_704-3 provides that the principles of sec_1_704-3 apply to allocations with respect to property for which differences between book_value and adjusted tax basis are created when a partnership revalues partnership property under sec_1_704-1 reverse sec_704 allocations a partnership that makes allocations with respect to revalued property must use a reasonable method that plr-114142-00 is consistent with the purposes of sec_704 and c sec_1_704-3 indicates that sec_704 generally applies on a property-by-property basis therefore in determining whether there is a disparity between adjusted tax basis and fair_market_value the built-in gains and built-in losses on items of contributed or revalued property generally cannot be aggregated sec_1_704-3 sets forth a special rule allowing certain securities partnerships to make reverse sec_704 allocations on an aggregate basis specifically sec_1_704-3 provides that for purposes of making reverse sec_704 allocations a securities_partnership may aggregate gains and losses from qualified_financial_assets using any reasonable approach that is consistent with the purposes of sec_704 once a partnership adopts an aggregate approach the partnership must apply the same aggregate approach to all of its qualified_financial_assets for all taxable years in which the partnership qualifies as a securities_partnership sec_1_704-3 defines a securities_partnership as a partnership that is either a management company or an investment_partnership and that makes all of its book allocations in proportion to the partners’ relative book capital accounts except for reasonable special allocations to a partner who provides management services or investment advisory services to the partnership under sec_1_704-3 a partnership is a management company if it is registered as a management company under the act sec_1_704-3 defines qualified_financial_assets as any personal_property including stock that is actively_traded as defined in sec_1_1092_d_-1 defining actively_traded property for purposes of the straddle rules for a management company qualified_financial_assets also include the following even if not actively_traded shares of stock in a corporation notes bonds debentures or other evidences of indebtedness interest rate currency or equity notional_principal_contracts evidences of an interest in or derivative financial instruments in any security currency or commodity including any option forward or futures_contract or short position or any similar financial_instrument sec_1_704-3 and e v describe two approaches to making aggregate reverse sec_704 allocations that are generally reasonable -- the partial netting approach and the full netting approach however sec_1_704-3 provides that other approaches may be reasonable in appropriate circumstances sec_1_704-3 the full netting approach provides that to use the full netting approach the partnership must establish appropriate accounts for each partner for the purpose of taking into account each partner’s share of the tax gains and losses under the full netting approach on the date of each capital_account restatement the partnership a nets its book gains and book losses from qualified_financial_assets plr-114142-00 since the last capital_account restatement and allocates the net amount to its partners b nets tax gains and tax losses from qualified_financial_assets since the last capital_account restatement and c allocates the net tax gain or net tax loss to the partners in a manner that reduces the book-tax disparities of the individual partners sec_1_704-3 provides that an allocation method or combination of methods is not reasonable if the contribution of property or event that results in reverse sec_704 allocations and the corresponding allocation of tax items with respect to the property are made with a view to shifting the tax consequence of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partners’ aggregate tax_liability furthermore sec_1_704-3 provides that the character and other tax_attributes of gain_or_loss allocated to the partners under an aggregate approach must a preserve the tax_attributes of each item of gain_or_loss realized by the partnership b be determined under an approach that is consistently applied and c not be determined with a view to reducing substantially the present_value of the partners’ aggregate tax_liability each series has represented that its allocations have complied and will comply with sec_1_704-3 each series has elected to use the aggregate method for making reverse sec_704 allocations described in sec_1_704-3 both series and feeder funds also have requested permission to aggregate built-in gains and losses from qualified_financial_assets later contributed to a series by a partner with built-in gains and losses from revaluations of qualified_financial_assets held by that series for the purpose of making sec_704 and reverse sec_704 allocations the aggregation rule_of sec_1_704-3 applies only to reverse sec_704 allocations therefore a securities_partnership using an aggregate approach must generally account for any built-in_gain or loss from contributed_property separately the preamble to sec_1_704-3 explains that the final regulations do not authorize aggregation of built-in gains and losses from contributed_property with built-in gains and losses from revaluations because this type of aggregation can lead to substantial distortions in the character and timing of income and loss recognized by contributing partners t d 1995_1_cb_120 however the preamble also recognizes that there may be instances in which the likelihood of character and timing distortions is minimal and the burden of making sec_704 allocations separate from reverse sec_704 allocations is great consequently sec_1_704-3 authorizes the commissioner to permit by published guidance or letter_ruling aggregation of qualified_financial_assets for purposes of making sec_704 allocations in the same manner as that described in sec_1_704-3 plr-114142-00 in this case the burden to each series of making sec_704 allocations separate from reverse sec_704 allocations is represented to be substantial in addition the likelihood that this type of aggregation could be abused by the series and their partners is minimal it is represented that each feeder fund will qualify as a publicly_offered_regulated_investment_company as defined in sec_67 and sec_1_67-2t a qualified contributor after applying the relevant law to the facts presented and the representations made we conclude that each series may aggregate built-in gains and losses from qualified_financial_assets contributed by its partners with built-in gains and losses from revaluations of qualified_financial_assets held by that series for purposes of making sec_704 and reverse sec_704 allocations and that the method used by each series for making sec_704 and reverse sec_704 allocations is reasonable provided that a contribution or revaluation of property and the corresponding allocation of tax items with respect to the property are not made with a view to shifting the tax consequences of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partners’ aggregate tax_liability and that each of the partners is a qualified contributor ruling all of serie sec_1 serie sec_2 and feeder funds also have requested permission to use both series’ methods for making sec_704 allocations including reverse allocations for qualified contributors that become partners in either series it is anticipated that qualified contributors may become partners in either series in the future these new partners may contribute securities with built-in_gain or loss to that series but only securities consistent with the investment objective of that series after applying the relevant law to the information and representations submitted we rule that each the method used by each series for making sec_704 allocations including reverse allocations for new partners who invest in that series is a reasonable method within the meaning of sec_1_704-3 and is permitted by the commissioner under sec_1_704-3 provided that i a contribution or revaluation of property and the corresponding allocation of tax items with respect to the property are not made with a view to shifting the tax consequences of built-in_gain or loss among the partnership in a manner that substantially reduces the present_value of the partners' aggregate tax_liability ii the partner is registered as an open-end management company under the act and is a qualified contributor and iii to the extent a series relies on this ruling with respect to the contribution that series will document any such contribution on its tax_return filed subsequent to the contribution rulings nine and ten are limited to allocations of gain_or_loss from the sale_or_other_disposition of qualified_financial_assets made under sec_704 sec_704 plr-114142-00 and a specifically no opinion is expressed concerning i whether any feeder fund qualifies as a ric that is taxable under subchapter_m part i of the code ii allocations of items other than items of gain_or_loss from the sale_or_other_disposition of qualified_financial_assets or iii the aggregation of built-in gains and losses from qualified_financial_assets contributed to either series by any partner other than the feeder funds and future new partners that qualify as qualified contributors in addition each series must maintain sufficient records to enable it and its partners to comply with sec_704 and sec_737 except as specifically ruled upon above we express no opinion on the federal tax consequences of the transactions described above under any other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from any transaction s that are not specifically covered by the above rulings specifically we express no opinion on the propriety of any of the rulings herein with respect to the contribution and subsequent admission of additional partners in trust which are not specifically included in any representation given by the taxpayer temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter have not yet been adopted therefore this ruling will be modified or revoked if adopted temporary or final regulations are inconsistent with any conclusions in the ruling see section dollar_figure of revproc_2000_1 2000_1_irb_4 date however when the criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with our office a copy of this letter will be sent to your authorized representative sincerely david r haglund senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
